Citation Nr: 0511651	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral tympanic 
membrane perforation with hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2003, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  In November 2004, the 
veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge.  Transcripts of the hearings are in the 
record. 

For the reasons discussed below, this matter is REMANDED to 
the agency of original jurisdiction via the Appeals 
Management Center (AMC) in Washington, DC.  

REMAND

At the hearing in November 2004, the veteran testified that 
his hearing had worsened since his last VA examination in 
September 2001.  

VA records disclose that in April 2002 the veteran's hearing 
had decreased since September 2001.       

In view of evidence of worsening hearing loss, under the duty 
to assist, further evidentiary development is needed.  
Accordingly, the case is REMANDED for the following action. 

1.	Schedule the veteran for a VA 
audiological examination to determine the 
severity of the service-connected 
bilateral tympanic membrane perforation 
with hearing loss.  The claims folder must 
be made available to the examiner for 
review.
2.	Obtain the records from the Dorn VAMC 
since April 2002.  

3.	After the requested development has 
been completed, adjudicate the claim.  If 
the benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at  38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).

